DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1, 3, 9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Ikarashi (US 2019/0131864).
 	With respect to claim 1, Ikarashi discloses a composite switching circuit, comprising: a plurality of first semiconductor devices (Fig. 6B 92-98) connected in series; and at least one second semiconductor device (Fig. 6B 130), each connected in parallel to one (Fig. 6B 92,94) of the plurality of first semiconductor devices, wherein the composite switching circuit is electrically coupled to an input source (Fig. 6B 70), and wherein, when the input source (Fig. 6C 12) supplies a DC current (Fig. 6C 120 output current) or an AC current which is not symmetrical in positive and negative half cycles to the composite switching circuit (Fig. 6A configuration useable when 70 is asymmetric), the second semiconductor device is turned off (Fig. 6C 164,170 turns off 130) during a preset period (Fig. 6C time period when 164,170 switched to 154,162) to transfer a current flowing through the second semiconductor (Fig. 6B 130 current) device to the first semiconductor device (Fig. 6C 92,94) connected in parallel to the second semiconductor device (Fig. 6B 130). 

 	With respect to claim 3, Ikarashi discloses the composite switching circuit of claim 1, wherein the composite switching circuit is applied to a bridge rectifier circuit (Fig. 6B 1).  	 	 	With respect to claim 9, Ikarashi discloses a composite switching circuit, comprising: even first semiconductor devices (Fig. 6A 92-98), every two (Fig. 6A 92,96 and 94,98) of the first semiconductor devices are connected in series to form a bridge arm; and a plurality of second semiconductor devices (Fig. 6A 130), each connected in parallel to one of the first semiconductor devices, wherein a plurality of bridge arms (Fig. 1 31A, 31B) are connected in parallel and electrically coupled to an input source (Fig. 6A 70), wherein when the input source (Fig. 6C 120) supplies a DC current (Fig. 6C 120 output current) or an AC current which is not symmetrical in positive and negative half cycles to the composite switching circuit (Fig. 6A configuration useable when 70 is asymmetric), at least part of the second semiconductor devices are turned off (Fig. 6C 130 turned off by configuration of 164 and 170) during a preset period (Fig. 10 STOP SIGNAL S3) to transfer a current flowing through the second semiconductor devices (Fig. 6B 130) to the first semiconductor devices (Fig. 6C 92,94) connected in parallel to the second semiconductor devices in turned-off state. 
 	With respect to claim 11, Ikarashi discloses the composite switching circuit as set forth above, see claim 3 for additional details.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikarashi (US 2019/0131864) in view of Kitane (JP 2018/148125).
 	With respect to claim 5, Ikarashi discloses the composite switching circuit of claim 1 as set forth above, and remains silent as to the heat dissipation.
 	Kitane discloses wherein at least one of the first semiconductor devices (Fig. 6 131) and the at least one second semiconductor device (Fig. 6 171) are thermally coupled to different heat dissipation substrates (Fig. 6 132,171a), or thermally coupled to different positions of a same heat dissipation substrate (Fig. 6 200). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein at least one of the first semiconductor devices and the at least one second semiconductor device are thermally coupled to different heat dissipation substrates, or thermally coupled to different positions of a same heat dissipation substrate, in order to cool the composite switching device. 
 	With respect to claim 6, Ikarashi in view of Kitane make obvious the composite switching circuit of claim 5, wherein the heat dissipation substrate is a radiator (Fig. 6 200). 
 	With respect to claims 13-14, Ikarashi in view of Kitane make obvious the composite switching circuit as set forth above. See claims 5-6, respectively, for additional details.

 	Claim(s) 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikarashi (US 2019/0131864) in view of Khazaka (FR 3103317).
 	With respect to claim 5, Ikarashi discloses the composite switching circuit of claim 1 as set forth above, and remains silent as to the heat dissipation.
 	Khazaka discloses wherein at least one of the first semiconductor devices (Fig. 4G 18) and the at least one second semiconductor device (Fig. 4G 18) are thermally coupled to different heat dissipation substrates (Fig. 3A 16a,16b), or thermally coupled to different positions of a same heat dissipation substrate. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein at least one of the first semiconductor devices and the at least one second semiconductor device are thermally coupled to different heat dissipation substrates, or thermally coupled to different positions of a same heat dissipation substrate, in order to remove heat from the composite switching device.  	With respect to claim 7, Ikarashi in view of Khazaka make obvious the composite switching circuit of claim 5, wherein the heat dissipation substrate is a thermally conductive pad (Fig. 3A 16a,16b).  	With respect to claims 13 and 15, Ikarashi in view of Khazaka make obvious the composite switching circuit as set forth above. See claims 5 and 7, respectively, for additional details.
Allowable Subject Matter
 	Claims 2, 4, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 	
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the second semiconductor device is a power semiconductor switching device having a body diode, and a turn-on voltage drop of the body diode is larger than that of the first semiconductor device connected in parallel to the second semiconductor device.  	 	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the second semiconductor device is selected from a MOSFET, a GaN FET and a SiC MOSFET.   	Claims 10 and 12 are allowed primarily for the same reasons as claim 2 and 4, respectively, above.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839